            Case 2:21-cr-00106-MCS Document 68-1 Filed 08/26/21 Page 1 of 14 Page ID #:977
$2 & 5HY  :DUUDQW E\ 7HOHSKRQH RI 2WKHU 5HOLDEOH (OHFWURQLF 0HDQV                          տ 2ULJLQDO   տ 'XSOLFDWH 2ULJLQDO



                                             81,7(' 67$7(6 ',675,&7 &2857
                                                                                 IRU WKH
                                                                    &HQWUDO 'LVWULFW RI &DOLIRUQLD

                         ,Q WKH 0DWWHU RI WKH 6HDUFK RI
                 (Briefly describe the property to be searched or identify the
                                 person by name and address)                                &DVH 1R 0-
           : 2/<03,& %/9'
          %(9(5/< +,//6 &$/,)251,$




                 :$55$17 %< 7(/(3+21( 25 27+(5 5(/,$%/( (/(&7521,& 0($16
7R       $Q\ DXWKRUL]HG ODZ HQIRUFHPHQW RIILFHU
          $Q DSSOLFDWLRQ E\ D IHGHUDO ODZ HQIRUFHPHQW RIILFHU RU DQ DWWRUQH\ IRU WKH JRYHUQPHQW UHTXHVWV WKH VHDUFK
RI WKH IROORZLQJ SHUVRQ RU SURSHUW\ ORFDWHG LQ WKH &HQWUDO 'LVWULFW RI &DOLIRUQLD (identify the person or describe the property to be searched
and give its location)

       See Attachment A

        , ILQG WKDW WKH DIILGDYLW V  RU DQ\ UHFRUGHG WHVWLPRQ\ HVWDEOLVK SUREDEOH FDXVH WR VHDUFK DQG VHL]H WKH SHUVRQ RU SURSHUW\
GHVFULEHG DERYH DQG WKDW VXFK VHDUFK ZLOO UHYHDO (identify the person or describe the property to be seized)

       See Attachment B

       6XFK DIILGDYLW V RU WHVWLPRQ\ DUH LQFRUSRUDWHG KHUHLQ E\ UHIHUHQFH

          <28 $5( &200$1'(' WR H[HFXWH WKLV ZDUUDQW RQ RU EHIRUH  GD\V IURP WKH GDWH RI LWV LVVXDQFH (not to exceed 14 days)
           LQ WKH GD\WLPH  DP WR  SP                     DW DQ\ WLPH LQ WKH GD\ RU QLJKW EHFDXVH JRRG FDXVH KDV EHHQ HVWDEOLVKHG
        8QOHVV GHOD\HG QRWLFH LV DXWKRUL]HG EHORZ \RX PXVW JLYH D FRS\ RI WKH ZDUUDQW DQG D UHFHLSW IRU WKH SURSHUW\ WDNHQ WR WKH
SHUVRQ IURP ZKRP RU IURP ZKRVH SUHPLVHV WKH SURSHUW\ ZDV WDNHQ RU OHDYH WKH FRS\ DQG UHFHLSW DW WKH SODFH ZKHUH WKH
SURSHUW\ ZDV WDNHQ
        7KH RIILFHU H[HFXWLQJ WKLV ZDUUDQW RU DQ RIILFHU SUHVHQW GXULQJ WKH H[HFXWLRQ RI WKH ZDUUDQW PXVW SUHSDUH DQ LQYHQWRU\
DV UHTXLUHG E\ ODZ DQG SURPSWO\ UHWXUQ WKLV ZDUUDQW DQG LQYHQWRU\ WR WKH 86 0DJLVWUDWH -XGJH RQ GXW\ DW WKH WLPH RI WKH UHWXUQ
WKURXJK D ILOLQJ ZLWK WKH &OHUN V 2IILFH
          3XUVXDQW WR  86&  D E  , ILQG WKDW LPPHGLDWH QRWLILFDWLRQ PD\ KDYH DQ DGYHUVH UHVXOW OLVWHG LQ  86&
  H[FHSW IRU GHOD\ RI WULDO  DQG DXWKRUL]H WKH RIILFHU H[HFXWLQJ WKLV ZDUUDQW WR GHOD\ QRWLFH WR WKH SHUVRQ ZKR RU ZKRVH
SURSHUW\ ZLOO EH VHDUFKHG RU VHL]HG (check the appropriate box)
           IRU       GD\V (not to exceed 30)               XQWLO WKH IDFWV MXVWLI\LQJ WKH ODWHU VSHFLILF GDWH RI                               


'DWH DQG WLPH LVVXHG             March 17, 2021 11:48 a.m.
                                                                                                                 Judge’s signature

&LW\ DQG VWDWH              /RV $QJHOHV &$                                               +RQ 6WHYH .LP 86 0DJLVWUDWH -XGJH
                                                                                                               Printed name and title

$86$ $QGUHZ %URZQ [ WK )ORRU
            Case 2:21-cr-00106-MCS Document 68-1 Filed 08/26/21 Page 2 of 14 Page ID #:978
$2 & 5HY  :DUUDQW E\ 7HOHSKRQH RI 2WKHU 5HOLDEOH (OHFWURQLF 0HDQV 3DJH 
3DJH 
                                                                           5HWXUQ
&DVH 1R                               'DWH DQG WLPH ZDUUDQW H[HFXWHG                &RS\ RI ZDUUDQW DQG LQYHQWRU\ OHIW ZLWK
0-
,QYHQWRU\ PDGH LQ WKH SUHVHQFH RI 

,QYHQWRU\ RI WKH SURSHUW\ WDNHQ DQG QDPH RI DQ\ SHUVRQ V VHL]HG




                                                                       &HUWLILFDWLRQ


        , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKLV LQYHQWRU\ LV FRUUHFW DQG ZDV UHWXUQHG DORQJ ZLWK WKH RULJLQDO ZDUUDQW WR WKH
GHVLJQDWHG MXGJH



'DWH
                                                                                              Executing officer’s signature


                                                                                                 Printed name and title
Case 2:21-cr-00106-MCS Document 68-1 Filed 08/26/21 Page 3 of 14 Page ID #:979



                           ATTACHMENT A - USPV

The premises to be searched is:

      The storefront located at 9182 W. OLYMPIC BLVD., BEVERLY
HILLS, CALIFORNIA, which houses the businesses known as Olympic
Gold & Jewelry and U.S. Private Vaults in a single retail space
with only one entrance.       The premises to be searched is a retail
space in a strip mall located on the south side of Olympic Blvd.
between S. Palm Drive and S. Oakhurst Drive.          It bears the
current street number “9182” over the glass entry door on the
left side of the space, and the former street number “9186”
towards the right.      Above the premises to be searched on the
stucco wall is the sign “US PRIVATE VAULTS” in red and blue
letters.    The front of the premises to be searched is all glass,
some of it darkly tinted.       The glass windows bear the additional
signs “OLYMPIC GOLD & JEWELRY” and “US PRIVATE VAULTS.”            The
premises to be searched is between the stores “Silver Nails” to
the east and “Mail Service” to the west, and is pictured in the
attached photographs:




                                      ϭ
Case 2:21-cr-00106-MCS Document 68-1 Filed 08/26/21 Page 4 of 14 Page ID #:980




                                      Ϯ
     Case 2:21-cr-00106-MCS Document 68-1 Filed 08/26/21 Page 5 of 14 Page ID #:981



 1                                  ATTACHMENT B--USPV
 2   I.    ITEMS TO BE SEIZED
 3         1.    The items to be seized are evidence, contraband, fruits, or
 4   instrumentalities of violations of 18 U.S.C. §§ 371, 1343, and 1956;
 5   21 U.S.C. §§ 841, 846; and 31 U.S.C. §§ 5324 and 5331 (money
 6   laundering, distribution of controlled substances, wire fraud,
 7   structuring, and conspiracy to commit the same) (the “SUBJECT
 8   OFFENSES”), namely:
 9               a.    Narcotics and controlled substances, such as cocaine
10   and THC, and related paraphernalia such as scales, pay-owe sheets,
11   packaging material such as vape cartridges, and documents referring
12   or relating to them, such as their manufacture or sale, or
13   maintaining premises for the same;
14               b.    Records referring or relating to countersurveillance
15   of law enforcement, obstructing investigations, warning persons of
16   law enforcement inquiries or activities such as serving subpoenas or
17   search warrants, or hiding, altering, or destroying evidence;
18               c.    Money counters, cash over $10,000, bitcoin and other
19   digital currency as well as related documents and programs, and
20   records referring or relating the preceding items or to IRS form
21   8300, Currency Transaction Reports and other Bank Security Act (BSA)
22   requirements, currency reporting requirements generally, structuring
23   transactions to circumvent those requirements, such as instructions
24   to keep transactions under $10,000 in cash, anti-money laundering
25   programs and how to evade them, investigations by financial
26   institutions and the closure or threatened closure of financial
27   accounts, and, since 2019, records of cash payments and receipts;
28
     Case 2:21-cr-00106-MCS Document 68-1 Filed 08/26/21 Page 6 of 14 Page ID #:982



 1               d.    Firearms, ammunition, and related paraphernalia such

 2   as holsters and magazines, and records referring or relating to the

 3   same;

 4               e.    Documents and records referring or relating to actual

 5   or threatened violence, such as those to enforce a criminal debt;

 6               f.    Documents and records referring or relating to the

 7   conversion of cash to financial instruments such as checks and wire

 8   transfers, and vice versa, for a percentage of the dollar value

 9   converted, including such conversions when there is an intermediate

10   medium such as precious metals, whether real or purported;

11               g.    Records reflecting or relating to the escheatment of

12   property to the state of California including the requirement to do

13   so, returning property to a named designee, the disposition of

14   contents of abandoned/unpaid safety deposit boxes, and complaints

15   that items were missing from a safety deposit box;

16               h.    Records referring or relating to criminals, crimes,

17   prison, arrests, criminal investigations, criminal charges, and asset

18   forfeiture;

19               i.    Biometric scanning equipment and records, and

20   documents referring or relating to them;

21               j.    Digital or video security systems, recordings of

22   forcing open safety deposit boxes and the removal of contents of

23   boxes for any purpose including abandonment or incapacity of the

24   customer and documents referring or relating to the same, and, since

25   2019, surveillance video;

26               k.    Nests of safety deposit boxes and keys, and documents

27   and records referring or relating to them since 2019.            This warrant

28   does not authorize a criminal search or seizure of the contents of

                                            2
     Case 2:21-cr-00106-MCS Document 68-1 Filed 08/26/21 Page 7 of 14 Page ID #:983



 1   the safety deposit boxes.       In seizing the nests of safety deposit

 2   boxes, agents shall follow their written inventory policies to

 3   protect their agencies and the contents of the boxes.            Also in

 4   accordance with their written policies, agents shall inspect the

 5   contents of the boxes in an effort to identify their owners in order

 6   to notify them so that they can claim their property;

 7               l.    Records referring or relating to CARES Act relief

 8   programs, such as the Paycheck Protection Program and Small Business

 9   Administration loans;

10               m.    Records referring or relating to the ownership or

11   control of U.S. PRIVATE VAULTS or OLYMPIC GOLD & JEWELRY or parent or

12   subsidiary entity, including employment records, and records of

13   corporate actions such as corporate minutes and votes;

14               n.    Since 2019, documents and records referring or

15   relating to financial or monetary transactions involving U.S. PRIVATE

16   VAULTS or OLYMPIC GOLD & JEWELRY, including records referring to or

17   identifying their customers;

18               o.    Records referring or relating to Beltran or a cartel,

19   or since 2019 to MJ Real Estate Investors Inc. (MJRE), Emerald Fund

20   LLC, Alta Quality Growers, MGP Management, MGP Consulting, MGP

21   Filling and Packaging, Bachelor Valley Fund LLC, Antares Topanga

22   Group LLC, dba Valley Collective Care, Rogue Bioscience, and

23   Sportsware Inc.;

24               p.    Records relating to wealth and the movement of wealth

25   since 2019, such as tax returns and forms, crypto-currency accounts

26   and transfers, other digital wealth storage and transfer methods

27   including PayPal and Venmo, money orders, brokerage and financial

28   institution statements, wire transfers, currency exchanges, deposit

                                            3
     Case 2:21-cr-00106-MCS Document 68-1 Filed 08/26/21 Page 8 of 14 Page ID #:984



 1   slips, cashier's checks, transactions involving prepaid cards, and/or

 2   other financial documents related to depository bank accounts, lines

 3   of credit, credit card accounts, real estate mortgage initial

 4   purchase loans or loan refinances, residential property leases,

 5   escrow accounts, the purchase, sale, or leasing of automobiles or

 6   real estate, or auto loans, and investments, or showing or referring

 7   to purchases or transactions for more than $1,000;

 8               q.    Records or items containing indicia of occupancy,

 9   residency or ownership of any location or vehicle being searched,

10   such as keys, rental agreements, leases, utility bills, identity

11   documents, cancelled mail, and surveillance video;

12               r.    Documents and records showing electronic and telephone

13   contacts and numbers called or calling, such as SIM cards, address

14   books, call histories, telephone bills, and Signal, ICQ, Telegram,

15   and email addresses.

16               s.    Any digital device which is itself or which contains

17   evidence, contraband, fruits, or instrumentalities of the Subject

18   Offenses, and forensic copies thereof.

19         2.    With respect to any digital device containing evidence

20   falling within the scope of the foregoing categories of items to be

21   seized:

22               a.    evidence of who used, owned, or controlled the device

23   at the time the things described in this warrant were created,

24   edited, or deleted, such as logs, registry entries, configuration

25   files, saved usernames and passwords, documents, browsing history,

26   user profiles, e-mail, e-mail contacts, chat and instant messaging

27   logs, photographs, and correspondence;

28

                                            4
     Case 2:21-cr-00106-MCS Document 68-1 Filed 08/26/21 Page 9 of 14 Page ID #:985



 1               b.    evidence of the presence or absence of software that

 2   would allow others to control the device, such as viruses, Trojan

 3   horses, and other forms of malicious software, as well as evidence of

 4   the presence or absence of security software designed to detect

 5   malicious software;

 6               c.    evidence of the attachment of other devices;

 7               d.    evidence of counter-forensic programs (and associated

 8   data) that are designed to eliminate data from the device;

 9               e.    evidence of the times the device was used;

10               f.    passwords, encryption keys, biometric keys, and other

11   access devices that may be necessary to access the device;

12               g.    applications, utility programs, compilers,

13   interpreters, or other software, as well as documentation and

14   manuals, that may be necessary to access the device or to conduct a

15   forensic examination of it;

16               h.    records of or information about Internet Protocol

17   addresses used by the device;

18               i.    records of or information about the device’s Internet

19   activity, including firewall logs, caches, browser history and

20   cookies, “bookmarked” or “favorite” web pages, search terms that the

21   user entered into any Internet search engine, and records of user-

22   typed web addresses.

23         3.    As used herein, the terms “records,” “documents,”

24   “programs,” “applications,” and “materials” include records,

25   documents, programs, applications, and materials created, modified,

26   or stored in any form, including in digital form on any digital

27   device and any forensic copies thereof.

28

                                            5
     Case 2:21-cr-00106-MCS Document 68-1 Filed 08/26/21 Page 10 of 14 Page ID #:986



 1          4.    As used herein, the term “digital device” includes any

 2    electronic system or device capable of storing or processing data in

 3    digital form, including central processing units; desktop, laptop,

 4    notebook, and tablet computers; personal digital assistants; wireless

 5    communication devices, such as telephone paging devices, beepers,

 6    mobile telephones, and smart phones; digital cameras; gaming consoles

 7    (including Sony PlayStations and Microsoft Xboxes); peripheral

 8    input/output devices, such as keyboards, printers, scanners,

 9    plotters, monitors, and drives intended for removable media; related

10    communications devices, such as modems, routers, cables, and

11    connections; storage media, such as hard disk drives, floppy disks,

12    memory cards, optical disks, and magnetic tapes used to store digital

13    data (excluding analog tapes such as VHS); and security devices.

14    II.   SEARCH PROCEDURE FOR DIGITAL DEVICES
15          5.    In searching digital devices or forensic copies thereof,

16    law enforcement personnel executing this search warrant will employ

17    the following procedure:

18                a.    Law enforcement personnel or other individuals

19    assisting law enforcement personnel (the “search team”) will, in

20    their discretion, either search the digital device(s) on-site or

21    seize and transport the device(s) and/or forensic image(s) thereof to

22    an appropriate law enforcement laboratory or similar facility to be

23    searched at that location.       The search team shall complete the search

24    as soon as is practicable but not to exceed 120 days from the date of

25    execution of the warrant.       The government will not search the digital

26    device(s) and/or forensic image(s) thereof beyond this 120-day period

27    without obtaining an extension of time order from the Court.

28

                                            6
     Case 2:21-cr-00106-MCS Document 68-1 Filed 08/26/21 Page 11 of 14 Page ID #:987



 1                 b.   The search team will conduct the search only by using

 2    search protocols specifically chosen to identify only the specific

 3    items to be seized under this warrant.

 4                      i.    The search team may subject all of the data

 5    contained in each digital device capable of containing any of the

 6    items to be seized to the search protocols to determine whether the

 7    device and any data thereon falls within the list of items to be

 8    seized.   The search team may also search for and attempt to recover

 9    deleted, “hidden,” or encrypted data to determine, pursuant to the

10    search protocols, whether the data falls within the list of items to

11    be seized.

12                      ii.   The search team may use tools to exclude normal

13    operating system files and standard third-party software that do not

14    need to be searched.

15                      iii. The search team may use forensic examination and

16    searching tools, such as “EnCase” and “FTK” (Forensic Tool Kit),

17    which tools may use hashing and other sophisticated techniques.

18                 c.   If the search team, while searching a digital device,

19    encounters immediately apparent contraband or other evidence of a

20    crime outside the scope of the items to be seized, the team will not

21    search for similar evidence outside the scope of the items to be

22    seized without first obtaining authority to do so.

23                 d.   If the search determines that a digital device does

24    not contain any data falling within the list of items to be seized,

25    the government will, as soon as is practicable, return the device and

26    delete or destroy all forensic copies thereof.

27                 e.   If the search determines that a digital device does

28    contain data falling within the list of items to be seized, the

                                            7
     Case 2:21-cr-00106-MCS Document 68-1 Filed 08/26/21 Page 12 of 14 Page ID #:988



 1    government may make and retain copies of such data, and may access

 2    such data at any time.

 3                f.    If the search determines that a digital device is (1)

 4    itself an item to be seized and/or (2) contains data falling within

 5    the list of other items to be seized, the government may retain the

 6    digital device and any forensic copies of the digital device, but may

 7    not access data falling outside the scope of the other items to be

 8    seized (after the time for searching the device has expired) absent

 9    further court order.

10                g.    The government may also retain a digital device if the

11    government, prior to the end of the search period, obtains an order

12    from the Court authorizing retention of the device (or while an

13    application for such an order is pending), including in circumstances

14    where the government has not been able to fully search a device

15    because the device or files contained therein is/are encrypted.

16                h.    After the completion of the search of the digital

17    devices, the government shall not access digital data falling outside

18    the scope of the items to be seized absent further order of the

19    Court.

20          6.    The review of the electronic data obtained pursuant to this

21    warrant may be conducted by any government personnel assisting in the

22    investigation, who may include, in addition to law enforcement

23    officers and agents, attorneys for the government, attorney support

24    staff, and technical experts.       Pursuant to this warrant, the

25    investigating agency may deliver a complete copy of the seized or

26    copied electronic data to the custody and control of attorneys for

27    the government and their support staff for their independent review.

28

                                            8
     Case 2:21-cr-00106-MCS Document 68-1 Filed 08/26/21 Page 13 of 14 Page ID #:989



 1          7.    In order to search for data capable of being read or

 2    interpreted by a digital device, law enforcement personnel are

 3    authorized to seize the following items:

 4                a.    Any digital device capable of being used to commit,

 5    further, or store evidence of the offense(s) listed above;

 6                b.    Any equipment used to facilitate the transmission,

 7    creation, display, encoding, or storage of digital data;

 8                c.    Any magnetic, electronic, or optical storage device

 9    capable of storing digital data;

10                d.    Any documentation, operating logs, or reference

11    manuals regarding the operation of the digital device or software

12    used in the digital device;

13                e.    Any applications, utility programs, compilers,

14    interpreters, or other software used to facilitate direct or indirect

15    communication with the digital device;

16                f.    Any physical keys, encryption devices, dongles, or

17    similar physical items that are necessary to gain access to the

18    digital device or data stored on the digital device; and

19                g.    Any passwords, password files, biometric keys, test

20    keys, encryption codes, or other information necessary to access the

21    digital device or data stored on the digital device.

22          8.    During the execution of this search warrant, law

23    enforcement is permitted to: (1) depress the thumbs and/or fingers of

24    MARK PAUL, MICHAEL POLIAK, GEORGE VASQUEZ, and HILLARY and STEVE

25    BARTH onto the fingerprint sensor of the device (only when the device

26    has such a sensor), and direct which specific finger(s) and/or

27    thumb(s) shall be depressed; and (2) hold the device in front of the

28    face of those persons with their eyes open to activate the facial-,

                                            9
     Case 2:21-cr-00106-MCS Document 68-1 Filed 08/26/21 Page 14 of 14 Page ID #:990



 1    iris-, or retina-recognition feature, in order to gain access to the

 2    contents of any such device.       In depressing a person’s thumb or

 3    finger onto a device and in holding a device in front of a person’s

 4    face, law enforcement may not use excessive force, as defined in

 5    Graham v. Connor, 490 U.S. 386 (1989); specifically, law enforcement

 6    may use no more than objectively reasonable force in light of the
 7    facts and circumstances confronting them.
 8          9.    The special procedures relating to digital devices found in
 9    this warrant govern only the search of digital devices pursuant to
10    the authority conferred by this warrant, and do not apply to any
11    other search of digital devices.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            10
